IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TOMMY SHAW, :
Plaintiff : CIVIL ACTION
v.
PRIME LEGACY SECURITY, INC., : No. 20-5551
Defendant :
ORDER

AND NOW, this-~7_ day of June, 2021, upon consideration of Mr. Shaw’s Request for

Default for Failure to Appear, Plead, or Otherwise Defend (Doc. No. 3), a review of the docket

which shows that the Clerk of Court entered default on June 4, 2021, Plaintiff's Motion for Default

Judgment against Prime Legacy Security, Inc. (Doc. No. 4), and Prime Legacy Security, Inc.’s

failure to appear or otherwise oppose the Motion, it is ORDERED that the Motion (Doc. No. 4)

is GRANTED IN PART. The Clerk of Court shall ENTER judgment in favor of Mr. Shaw and

against Prime Legacy Security, Inc. Within 21 days of entry of this Order, Mr. Shaw shall submit

a sworn affidavit and other evidentiary documentation to substantiate each category of damages

requested.

BY THE COURT:

Lh. BEI
( GENE ue PRATTER

UNITED STATES DISTRICT JUDGE

 
